DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 21, 31, 33-34, 46, 49-50, 53, 55-56, 63, 65-66, 89, 92, 106-118 are pending and under consideration. The amendment filed on 12/07/2020 has been entered.
Priority
This application is a national stage of international Patent Application No. PCT/US2016/050857, filed September 9, 2016, which claims the benefit of U.S. Provisional Patent Application Nos. 62/216,525, filed September 10, 2015, and 62/220,641, filed September 18, 2015. As such the effectively filed date for the instant application is September 10, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn/Claim Rejections - 35 USC §112/Necessitated by Amendment
Claims 1, 11, 14-15, 18, 20-21,31,33-34, 46, 49-50, 53, 55-56, 63, 65-66, 89, 92, 106-110 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of applicant’s amendment to claims.
 Withdrawn/Claim Rejections - 35 USC §103/ Necessitated by Amendment
s 1, 34, 11,14-15,18, 21, 31, 46, 49-50, 53, 56, 63, 65, 89,108, are rejected under 35 U.S.C. 103 as being unpatentable over Tyler, (Blood, 121(2): 308-317, 2013, IDS) in view of Trivedi (Blood, 105: 2793-2801,2005, IDS).
Claims 1,34, 20, 55, 92, 66,106-107,109,110, are rejected under 35 U.S.C. 103 as being unpatentable over Tyler, (Blood, 121(2): 308-317, 2013, IDS) in view of Trivedi (Blood, 105: 2793-2801,2005, IDS) and further in view of Prockop (ASH Meeting abstracts, Blood, 2014, 124-184 abstract, IDS).
Therefore new rejections are set forth below in view of applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004) in view of O’Reilly (Seminars in Immunology, 22: 162-172, 2010), Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013), 
The rejections are set forth below in view of applicant’s claim amendments and newly added claims are newly rejected.

Regarding claim 1, Azuma teaches allogeneic WT1-specific cytotoxic T lymphocyte (CTL) provide an effective treatment option for multiple myeloma (MM) (p 7411, 2nd column 1st paragraph, p 7406, 1st column 1st paragraph).  
Azuma does not teach administration of allogeneic hematopoietic stem cell transplantation (HSCT) prior to the administration of the allogeneic cells, wherein the population of allogeneic cells is derived from a third-party donor that is different from the donor HSCT.However, before the instant effective filing date of the instant invention, O’Reilly teaches WT-1 specific T-cells, as a strategy to treat or prevent recurrence or relapse of leukemia in the post-transplant period in patients after allogeneic hematopoietic stem cell transplantation (abstract). O’Reilly teaches the continuing success of adoptive therapy with donor-derived pathogen-specific T-cells in the treatment and prevention of EBV lymphomas and CMV infections developing following allogeneic HSCT, and the demonstrated capacity of the transferred virus-specific T-cells to expand and persist in the immunoablated transplant recipient coupled with the finding that T-cells specific for “self-antigens” like WT-1 that are differentially expressed by clonogenic leukemic cells can be generated from the blood of normal healthy donors has spawned considerable interest in the potential of adoptive transfer of such T-cells, generated in vitro, to control or eradicate residual disease in allogenic HSCT recipients (p 167, 1st column 1st paragraph).
O’Reilly does not teach third-party WT-1-specific allogeneic T-cells.
However, before the instant effective filing date of the instant invention, Eiz-Vesper teaches administration of allogeneic third-party T-cell donors from a T-cell donor registry for adaptive immunotherapy to reconstitute antiviral immunity to complications in immunosuppressed patients after HSCT (abstract). Eiz-Vesper teaches third-party T-cell donors successfully used to treat viral infection, reactivation, or virus-induced malignancies after hematopoietic stem cell transplantation (HSCT) in patients with EBV-associated post-transplant lymphoproliferative disease (PTLD) occurring after HSCT (abstract, p 2, 1st column last nd column 1st paragraph). Infection with and reactivation of human cytomegalovirus (CMV), Epstein-Barr virus (EBV), and adenovirus (ADV) are frequent and severe complications in immunocompromised recipients after hematopoietic stem cell transplantation (HSCT) (abstract). These serious adverse events are associated with significant morbidity and mortality (abstract). First results using T cells from partially HLA-matched third-party donors are promising. The data indicate that allogeneic T-cell therapy is an attractive option for patients suffering from viral infections after allogeneic HSCT (p 6 1st column). A registry of HLA-typed allogeneic T-cell donors typed for virus-specific T cells would enable rapid availability of T cells for adoptive immunotherapy of virus associated diseases in transplant recipients without an adequate T-cell donor. This registry might provide a stand-alone off-the shelf product (p 6 1st column). Administration of allogeneic third-party T-cell donors from a T-cell donor registry for adaptive immunotherapy to reconstitute antiviral immunity to complications in immunosuppressed patients after HSCT (abstract).Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the administration of WT1-specific T-cells for treating MM as disclosed by Azuma by using WT-1 specific T-cells which are pathogen-specific T-cells in the treatment and prevention of EBV lymphomas and CMV infections developing following allogeneic HSCT, and the demonstrated capacity of the transferred virus-specific T-cells to expand and persist in the immunoablated transplant recipient coupled with the finding that T-cells specific for “self-antigens” like WT-1 can be generated from the blood of normal healthy donors for adoptive transfer of such T-cells, generated in vitro, to control or eradicate residual disease in allogenic HSCT recipients as disclosed by O’Reilly and by using third-party donor T-cells from the registry by administering the WT-1 T-cell into patients with EBV lymphomas and CMV infections developing following allogeneic HSCT in order to reconstitute antiviral immunity to frequently severe complications in immunosuppressed patients after HSCT as disclosed by Eiz-Vesper. 
which are pathogen-specific T-cells for treating EBV lymphomas and CMV infections developing following allogeneic HSCT and the third-party WT1-specific allogenic T-cells are generated from the blood of normal healthy donors for adoptive transfer of such T-cells, generated in vitro, to control or eradicate residual disease in allogenic HSCT recipients in order to reconstitute antiviral immunity to frequently severe complications in immunosuppressed patients after HSCT.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success of administering WT1-specific allogenic T-cells in MM patients by using third-party allogeneic WT1-specific allogenic T-cells which are pathogen-specific T-cells for treating EBV lymphomas and CMV infections developing following allogeneic HSCT and the third-party WT1-specific allogenic T-cells are generated from the blood of normal healthy donors for adoptive transfer of such T-cells, generated in vitro, to control or eradicate residual disease in allogenic HSCT recipients in order to reconstitute antiviral immunity to frequently severe complications in immunosuppressed patients after HSCT by combining the teachings of Azuma and O’Reilly and Eiz-Vesper.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


2.	Claims 1, 11, 21, 31, 33, 89, 92, 111-116 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004) in view of  O’Reilly (Seminars in Immunology, 22: 162-172, 2010), Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013) as applied to claim 1 above, and further in view of Tyler, (Blood, 121(2): 308-317, 2013.
The teachings of Azuma and O’Reilly, Eiz-Vesper apply here as indicated above.

However, before the instant effective filing date of the instant invention, Tyler teaches in high risk MM patients with relapse after HSCT administration of WT1-specific allogeneic T-cells followed by donor lymphocyte infusions (DLI) the time to complete remission (CR) after first DLI with intervals of 28 and 99 respectively there was no significant increase in average Absolute Lymphocyte Count (ALC), occurred post-DLI (Figure 1E). Therefore, the augmented frequencies of WT1-CTL observed post-DLI are not purely the consequence of an elevated ALC, but result from the specific expansion and increased effector functions of WT1-CTL (p 4, 1st column 1st paragraph) (instant claim 11). Regarding claim 21, Tyler teaches the first dose of allogeneic T-cells is administered generally beginning 5 months after transplantation (abstract). Regarding claims 31, 111-116, Tyler teaches after obtaining written informed consent, we collected PB and BM samples from MM patients pre- and post-allo TCD-HSCT. Patients with high-risk cytogenetics presenting with refractory or relapsed disease who had previously undergone autologous transplantation for MM were eligible for this study. After cytoreduction therapy with busulfan, melphalan, fludarabine, and antithymocyte globulin preparative therapy, patients received allo TCD-HSCT from HLA-compatible donors (p 2 1st column 2nd paragraph). Thus in the absence of a demonstration of criticality, obtaining written informed consent, we collected PB and BM samples from MM patients pre- and post-allo TCD-HSCT including those specifically claimed in the instant application is rendered obvious.  While Tyler does not teach, wherein the first dose of the population of allogeneic cells is administered within 12 weeks after the diagnosis of the MM, MPEP 2144.05 states that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. ” [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, Regarding claim 33, Tyler teaches all patients subsequently developed increments of WT1-CTL frequencies that were associated with reduction in specific myeloma markers, in the absence of graft-versus-host disease (abstract). Regarding claim 89, Tyler teaches patients who received those DLI, at varying time points after T-cell infusion (p 6, Figure 4. WT1 epitope spreading occurs after DLI. Immunogenic epitopes were identified in 3 healthy donor lymphocyte products and in the 3 patients who received those DLI, at varying time points after T-cell infusion). Regarding claim 92, Tyler teaches, doses administered at 1x 106 CD3+/kg (p 2 1st column 2nd paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify administering WT1-specific allogenic T-cells in MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT as disclosed by Azuma and Eiz-Vesper by including using patients with multiple myeloma is refractory to the allogeneic HSCT or relapses after the allogenic HSCT C because Azuma and O’Reilly, Eiz-Vesper teaches that it is within the skill of the art to administer WT1-specific allogenic T-cell from into MM patients prior received HSCT  and because Tyler teaches patient with relapsed MM after HSCT administration of WT1-specific allogeneic T-cells showed specific expansion and increased effector functions of WT1-CTL.
One would have been motivated to do so in order to receive the expected benefit of the WT1-specific allogeneic T-cells showed specific expansion and increased effector functions of WT1-CTL in relapsed patient after HSCT.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying administering WT1-specific allogenic T-cells in MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT with MM patient with relapsed MM after 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants’ arguments are rebutted to the extent pertaining to the new rejections as applicants arguments regarding Tyler are combined regarding the new rejection as set forth in view of applicant’s claim amendments and newly added claims are newly rejected.
Applicants argue Tyler does not disclose administering to a human patient a population of allogeneic cells comprising WT1-specific alloTCD-HSCT. Rather, Tyler discloses the use of DLIs to treat relapsed multiple myeloma after alloTCD-HSCT in 10 patients. In particular Tyler describes that “[s]ix patients underwent transplantation from an HLA-matched sibling, 3 from a matched unrelated donor, and 1 from a mismatched unrelated donor. . . . Calculated doses of donor-derived CD3+ cells were subsequently administered . . . The median time from transplantation to first DLI was 7 months (range 4-18)”.  However, Tyler does not disclose the use of third-party donor-derived WT1-speciftc T cells to treat multiple myeloma. Tyler also does not mention administering WT1-specific T cells to a multiple myeloma patient within 12 weeks of a prior therapy or within 12 weeks after diagnosis; to the contrary, Tyler discloses that the earliest DLI was done 4 months after alloTCD-HSCT. In addition, Tyler is silent about treating plasma cell leukemia, which is a rare and aggressive variant of multiple myeloma with characteristics and prognosis that distinguish it from multiple myeloma. Applicant’s arguments have been fully considered but are not persuasive.
In response, Eiz-Vesper teaches administration of allogeneic third-party T-cell donors from a T-cell donor registry for adaptive immunotherapy to reconstitute antiviral immunity to complications in immunosuppressed patients after HSCT. Regarding treating plasma cell 


3.	Claims 1, 66, 106, are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004) in view of O’Reilly (Seminars in Immunology, 22: 162-172, 2010), Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013), as applied to claim 1 above, and further in view of Doubroviua, (Blood (ASH Annual Meeting Abstracts, 2007, Abstract 1810).
The teachings of Azuma, O’Reilly and Eiz-Vesper apply here as indicated above.
Azuma, O’Reilly and Eiz-Vesper do not teach, wherein the population of allogeneic cells is restricted by HLA allele shared with the human patient.
However, before the instant effective filing date of the instant invention, Doubroviua teaches that identified the HLA class I or II allele presenting each epitope by assessing the cytolytic activity and/or cytokine production of the pooled-peptide sensitized T-cells in response to 2° stimulation with a panel of PHA blasts loaded with the identified 15-mer, each sharing a single HLA allele with the T-cell donor. T-cells from each of 15 donors tested generated WT-1 peptide reactive T-cells in response to the WT-1 peptide pool. Of 23 epitopes identified that elicited T-cell responses, 19 were heretofore unrecognized epitopes presented by HLA A0201(N=4), A0301(N=2), A2402 (N=2), B3501(N=3), B0701(N=1), B4402(N=2), B3808(N=1), DRB, 0401(N=2), DRB10402(N=1) and DRB1 0701(N=1). Each of the 15 new epitopes presented by class I alleles elicited IFNgamma+ CD8+ T-cells that were also cytotoxic against leukemic blasts sharing the restricting allele. All four epitopes presented by class II HLA alleles elicited IFNgamma+ CD4+ T-cell responses, of which 2 were also cytotoxic against HLADR+ leukemia blasts expressing the restricting allele. Responses to these newly identified epitopes were comparable to or exceeded those elicited by the known immunogenic peptide epitope 126–134RMFPNAPYL presented by HLAA0201. Like RMF-specific T-cells, T-cells specific for 4 of the new epitopes tested to date do not exhibit activity against normal hematopoietic progenitor cells. Thus, by sensitizing T-cells from unselected normal donors, with autologous DCs loaded with a pool of overlapping 15-mers spanning WT-1, we have generated T-cells specific for a series of new epitopes of WT-1, each, presented by a distinct class I or II HLA allele, which also exhibit HLA-restricted cytotoxic against WT-1+ leukemic cells. Clinical trials of adoptive therapy with WT-1 specific T-cells generated by this approach are being initiated for adoptive therapy.
Accordingly, it would have been obvious to a person of ordinary of ordinary skill in the art to modify administering WT1-specific allogenic T-cells in MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT as disclosed by Azuma and Eiz-Vesper by using allogenic T cells restricted by an HLA allele shared with the human patient and further administering sensitized T-cells in response to 2° stimulation with allogenic T cells restricted by an HLA allele shared with the human patient as disclosed by Doubroviua.
One would have been motivated to do so to receive the expected benefit of cytotoxic WT-1 T-cells against leukemic blasts sharing the restricting allele for WT-1 as an attractive target for T-cell therapy in MM patients.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
4.	Claims 34, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004) in view of O’Reilly (Seminars in Immunology, 22: 162-172, 2010), Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013), as applied to claim 1 above, and further as evidenced by Nonami ((Jps J Clin Oncol, 37(12): 969-972, 2007).
Claim interpretation: To the extent amended claim 34 reads on a method comprising administering to the human patient a population of allogeneic cells comprising WT1-speciifc 
Thus, the rejection as set forth below is appropriate.
The teachings of Azuma and O’Reilly and Eiz-Vesper apply here as indicated above.
Azuma and O’Reilly and Eiz-Vesper do not teach plasma cell positive leukemia.
However, before the instant effective filing date of the instant invention, as evidenced by Nanomi primary plasma cell leukemia (PCL) is a rare aggressive variant of MM (p 1 1st column 1st paragraph and abstract).  
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the allogeneic WT1-specific cytotoxic T lymphocyte (CTL) provide an effective treatment option for multiple myeloma (MM) as taught by Azuma as evidenced by Nonami PCL/MM and the administration to the human patient a population of allogenic cells comprising WT1-specific allogeneic T cells in the claimed invention in which the method step does not result in treatment of WT1-positive plasma cell leukemia in human patient in need thereof as taught by Azuma/ Nonami.  The claims require a single method step that is taught by the art.  The properties of the product (in this case, WT1-speciifc allogeneic T cells, as taught by Bass) are inseparable from the product.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the administration to the human patient a population of WT1-specific allogenic T-cells into MM patients a taught by Azuma and O’Reilly and Eiz-Vesper to treat MM by using plasma cell leukemia patients as evidenced by Nonami given a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

5.	Claims 34, 46, 53, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004) in view of O’Reilly (Seminars in Immunology, 22: 162-172, 2010), as evidenced by Nonami (Jps J Clin Oncol, 37(12): 969-972, 2007) as applied to claim 34 above, and further in view of Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013).
The teachings of Azuma, O’Reilly and Nonami apply here as indicated above.
Azuma, O’Reilly and Nonami do not teach, wherein prior to the administration of the population of allogeneic cells, the human patient has been administered a therapy for plasma leukemia that is different from said population of allogeneic cells.
However, before the instant effective filing date of the instant invention, Eiz-Vesper teaches administration of allogeneic third-party T-cell donors from a T-cell donor registry for 
Accordingly it would have been obvious to a person of ordinary skill in the art to combine allogeneic WT1-specific CTL provide an effective treatment option for MM as evidenced by Nonami PCL is a rare aggressive variant of MM to include administration of allogeneic HSCT from a third party that is different from the HSCT to treat PCL as disclosed by Eiz-Vesper.
 Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the administration of WT1-specific T-cells for treating MM as disclosed by Azuma by using administration of third-party donor T-cells from the registry by administering HSCT prior to allogeneic T-cells in order to reconstitute antiviral immunity to frequently severe complications in immunosuppressed patients after HSCT as disclosed by Eiz-Vesper.
One would have been motivated to administer the allogeneic HSCT prior to WT1-specific allogeneic T-cells from a third party registry to receive the expected benefit of allogeneic third party T-cells to reconstitute antiviral immunity in immunosuppressed patients due to viral infections after HSCT.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success of administering WT1-specific allogenic T-cells in PCL/MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT by combining the teachings of Azuma/Nonami and Eiz-Vesper.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

6.	Claims 34, 56, 63, 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004), in view of O’Reilly (Seminars in Immunology, 22: 162-172, 2010), as evidenced by Nonami (Jps J Clin Oncol, Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013) as applied to claims 34, 46, 53, 55  above, and further in view in view of Tyler, (Blood, 121(2): 308-317, 2013.
The teachings of Azuma, O’Reilly and Nonami and Eiz-Vesper apply here as indicated above.
Azuma, O’Reilly and Nonami and Eiz-Vesper do not teach wherein the first dose of allogenic cells is administered on the day of, or up to 12 weeks after the allogeneic cells.
Regarding claims 49-50, Tyler also teaches patients with high-risk cytogenetics presenting with refractory or relapsed disease who had previously undergone autologous transplantation for MM were eligible for Therefore, the augmented frequencies of WT1-CTL observed post-DLI are not purely the consequence of an elevated ALC, but result from the specific expansion and increased effector functions of WT1-CTL (p 4, 1st column 1st paragraph) (p 309, 1st column 2nd paragraph). Regarding claim 56, Tyler teaches the first dose of allogeneic T-cells is administered generally beginning 5 months after transplantation (abstract). Regarding claims 63, 117 -118 Tyler teaches after obtaining written informed consent, we collected PB and BM samples from MM patients pre- and post-allo TCD-HSCT. Patients with high-risk cytogenetics presenting with refractory or relapsed disease who had previously undergone autologous transplantation for MM were eligible for this study. After cytoreduction therapy with busulfan, melphalan, fludarabine, and antithymocyte globulin preparative therapy, patients received allo TCD-HSCT from HLA-compatible donors (p 2 1st column 2nd paragraph). Thus in the absence of a demonstration of criticality, obtaining written informed consent, we collected PB and BM samples from MM patients pre- and post-allo TCD-HSCT including those specifically claimed in the instant application is rendered obvious.  While Tyler does not teach, wherein the first dose of the population of allogeneic cells is administered within 12 weeks after the diagnosis of the MM, MPEP 2144.05 states that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. ” [W]here the Regarding claim 108, Tyler teaches patients who received those DLI, at varying time points after T-cell infusion (p 6, Figure 4. WT1 epitope spreading occurs after DLI. Immunogenic epitopes were identified in 3 healthy donor lymphocyte products and in the 3 patients who received those DLI, at varying time points after T-cell infusion). Regarding claim 109 Tyler teaches, doses administered at 1x 106 CD3+/kg (p 2 1st column 2nd paragraph). Regarding claim 117, Tyler teaches 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify administering WT1-specific allogenic T-cells in MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT as disclosed by Azuma/Nonami and Eiz-Vesper by including using patients with multiple myeloma is refractory to the allogeneic HSCT or relapses after the allogenic HSCT because Azuma/Nonami and Eiz-Vesper teaches that it is within the skill of the art to administer WT1-specific allogenic T-cell from a third party donor into MM patients prior received HSCT  and because Tyler teaches patient with relapsed MM after HSCT administration of WT1-specific allogeneic T-cells showed specific expansion and increased effector functions of WT1-CTL.
One would have been motivated to do so in order to receive the expected benefit of the WT1-specific allogeneic T-cells showed specific expansion and increased effector functions of WT1-CTL in relapsed patient after HSCT.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying administering WT1-specific allogenic T-cells in MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT with MM patient with relapsed MM after 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

7.	Claims 34, 107, 110, are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (Clinical Cancer Research, 10: 7402-7412, 2004), in view of O’Reilly (Seminars in Immunology, 22: 162-172, 2010), as evidenced by Nonami (Jps J Clin Oncol, 37(12): 969-972, 2007), Eiz-Vesper (Frontiers in Immunology, 3: 1-9, 2013) as applied to claims 34, 46, above, and further in view of Doubroviua, (Blood (ASH Annual Meeting Abstracts, 2007, Abstract 1810).
The teachings of Azuma, O’Reilly and Nonami and Eiz-Vesper apply here as indicated above.
Azuma, O’Reilly and Nonami and Eiz-Vesper do not teach, wherein the population of allogeneic cells is restricted by HLA allele shared with human patient.
However, before the instant effective filing date of the instant invention, Doubroviua teaches that identified the HLA class I or II allele presenting each epitope by assessing the cytolytic activity and/or cytokine production of the pooled-peptide sensitized T-cells in response to 2° stimulation with a panel of PHA blasts loaded with the identified 15-mer, each sharing a single HLA allele with the T-cell donor. T-cells from each of 15 donors tested generated WT-1 peptide reactive T-cells in response to the WT-1 peptide pool. Of 23 epitopes identified that elicited T-cell responses, 19 were heretofore unrecognized epitopes presented by HLA A0201(N=4), A0301(N=2), A2402 (N=2), B3501(N=3), B0701(N=1), B4402(N=2), B3808(N=1), DRB, 0401(N=2), DRB10402(N=1) and DRB1 0701(N=1). Each of the 15 new epitopes presented by class I alleles elicited IFNγ+ CD8+ T-cells that were also cytotoxic against leukemic blasts sharing the restricting allele. All four epitopes presented by class II HLA alleles elicited + CD4+ T-cell responses, of which 2 were also cytotoxic against HLADR+ leukemia blasts expressing the restricting allele. Responses to these newly identified epitopes were comparable to or exceeded those elicited by the known immunogenic peptide epitope 126–134RMFPNAPYL presented by HLAA0201. Like RMF-specific T-cells, T-cells specific for 4 of the new epitopes tested to date do not exhibit activity against normal hematopoietic progenitor cells. Thus, by sensitizing T-cells from unselected normal donors, with autologous DCs loaded with a pool of overlapping 15-mers spanning WT-1, we have generated T-cells specific for a series of new epitopes of WT-1, each, presented by a distinct class I or II HLA allele, which also exhibit HLA-restricted cytotoxic against WT-1+ leukemic cells. Clinical trials of adoptive therapy with WT-1 specific T-cells generated by this approach are being initiated for adoptive therapy.
Accordingly, it would have been obvious to a person of ordinary of ordinary skill in the art to modify administering WT1-specific allogenic T-cells in MM patients prior to the administration of HSCT to reconstitute antiviral immunity in immunosuppressed patients after HSCT as disclosed by Azuma/Nonami and Eiz-Vesper by using allogenic T cells restricted by an HLA allele shared with the human patient and further administering sensitized T-cells in response to 2° stimulation with allogenic T cells restricted by an HLA allele shared with the human patient as disclosed by Doubroviua.
One would have been motivated to do so to receive the expected benefit of cytotoxic WT-1 T-cells against leukemic blasts sharing the restricting allele for WT-1 as an attractive target for T-cell therapy in MM patients.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632